Exhibit 10.1
 
 
 
FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Among
 
LEGACY RESERVES LP
as Borrower,
 
BNP PARIBAS,
as Administrative Agent,
 
and
 
The Lenders Signatory Hereto
 


 
Effective as of March 31, 2010
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) executed to be effective as of March 31, 2010 (the “First Amendment
Effective Date”) is among LEGACY RESERVES LP, a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”),
each of the Lenders that is a signatory hereto, and BNP PARIBAS, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
Recitals
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of March 27, 2009
(the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement on the
terms and conditions set forth in this First Amendment.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed to such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1             Definitions.  Section 1.02 is hereby amended by
 
 
(a)
amending and restating the following definitions in the appropriate alphabetical
order:

 
“‘Agreement’ means this Amended and Restated Credit Agreement, as amended by the
First Amendment to Amended and Restated Credit Agreement, dated as of March 31,
2010, and as the same may from time to time be further amended, modified,
supplemented or restated.
 
‘Borrowing Base’ means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c) or Section
9.12(d).
 
‘Indebtedness’ means any and all amounts owing or to be owing by the Borrower,
any of its Subsidiaries or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; (b) (i) to any Lender or any
Affiliate of a Lender under any Swap Agreements among such Person and the
Borrower or any Subsidiary or assigned to such Person and (ii) those
counterparties to Swap Agreements with the Borrower or its Subsidiaries entered
into while such Person or its Affiliate was a Lender regardless of whether such
Person is a Lender or Affiliate of a Lender thereafter; (c) all renewals,
extensions and/or rearrangements of any of (a) or (b)(i) above; and (d) Swap
Agreements between the Lenders (as defined in the Existing Credit Agreement) or
their Affiliates and the Borrower or any of its Subsidiaries entered into prior
to March 27, 2009.”
 
Legacy First Amendment
 
1

--------------------------------------------------------------------------------

 
 
 
(b)
adding the following definitions in the appropriate alphabetical order:

 
“‘Net Cash Proceeds’ means in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
 
‘Permitted Refinancing Debt’ means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any Senior Notes (the “Refinanced Debt”); provided that (a) such new Debt is
in an aggregate principal amount not in excess of the aggregate principal amount
then outstanding of the Refinanced Debt (or, if the Refinanced Debt is exchanged
or acquired for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration thereof, such lesser amount) plus an
amount equal to accrued and unpaid interest, prepayment premium (if any), fees
and expenses reasonably incurred in connection with such refinancing; (b) such
new Debt has a stated maturity no earlier than the stated maturity of the
Refinanced Debt and an average life no shorter than the average life of the
Refinanced Debt; (c) such new Debt does not contain covenants which taken as a
whole are materially more onerous to the Borrower and its Subsidiaries than
those imposed by the Refinanced Debt and (d) if the Refinanced Debt was
subordinated, then such new Debt (and any guarantees thereof) is subordinated in
right of payment to the Indebtedness (or, if applicable, the Guaranty Agreement)
to at least the same extent as the Refinanced Debt and is otherwise subordinated
on terms reasonably satisfactory to the Administrative Agent.  “Refinanced Debt”
shall included any Debt which was incurred in exchange for, or proceeds of which
were used to refinance, all or any Senior Notes or any subsequently issued
Refinanced Debt.
 
‘Senior Indentures’ means, collectively or individually, as the context
requires, any indenture or other agreement pursuant to which any Senior Notes
are issued, as the same may be amended, restated or supplemented, subject to the
terms of Section 9.04(b).
 
Legacy First Amendment
 
2

--------------------------------------------------------------------------------

 
 
‘Senior Notes’ means any unsecured senior or senior subordinated notes issued by
the Borrower under Section 9.02(f) and any guarantees thereof by the Borrower or
a Guarantor.”
 
2.2             Amendment to Section 2.07(d).  Section 2.07(d) is hereby amended
by deleting the paragraph at the end of such Section in its entirety and
replacing it with the following:
 
“Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f), Section
8.13(c) or Section 9.12, whichever occurs first.”
 
2.3             Amendment to Section 2.07.  Section 2.07 is hereby amended by
adding a new Section 2.07(f) as follows:
 
“(f)           Reduction of Borrowing Base Upon Issuance of Permitted Senior
Notes.  Notwithstanding anything to the contrary contained herein, upon the
issuance of any Senior Notes in accordance with Section 9.02(f) or Permitted
Refinancing Debt in accordance with Section 9.02(g), the Borrowing Base then in
effect shall be reduced by an amount equal to the product of 0.25 and (i) in the
case of Senior Notes, the stated principal amount of such Senior Notes (without
regard to any initial issue discount) and (ii) in the case of Permitted
Refinancing Debt, the portion of the stated principal amount of such Permitted
Refinancing Debt that exceeds the original principal amount of the refinanced
Debt, and the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon the date of such issuance, effective and applicable to the
Borrower, the Agents, the Issuing Bank and the Lenders on such date until the
next redetermination or modification thereof hereunder.”
 
2.4             Amendment to Section 3.04(c)(iii).  Section 3.04(c)(iii) is
hereby amended by deleting such Section in its entirety and replacing it with
the following:
 
“(iii)           Upon any adjustments to the Borrowing Base pursuant to Section
2.07(e), Section 2.07(f) or Section 9.12(d), if the total Revolving Credit
Exposures exceed the Borrowing Base as adjusted, then the Borrower shall (A)
prepay the Borrowings in an aggregate principal amount equal to such excess, and
(B) if any excess remains after prepaying all of the Borrowings as a result of
an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j).  The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the date it or any Subsidiary receives cash proceeds as a
result of such termination, creation of offsetting positions, issuance of Senior
Notes or disposition, as applicable; provided that all payments required to be
made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.”
 
Legacy First Amendment
 
3

--------------------------------------------------------------------------------

 
 
2.5             Amendment to Section 9.02.  Section 9.02 is hereby amended by
adding new Sections 9.02(f) and (g) as follows:
 
“(f)           Debt under any Senior Notes issued after the First Amendment
Effective Date, provided that (i) the aggregate principal amount of such Debt
outstanding at any time shall not exceed $250,000,000, (ii) at the time of
incurring such Debt (A) no Default has occurred and is then continuing and (B)
no Default would result from the incurrence of such Debt after giving effect to
the incurrence of such Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence), (iii) such Debt does not have any scheduled
amortization prior to one year after the Maturity Date, (iv) such Debt does not
mature sooner than one year after the Maturity Date, (v) the terms of such Debt
are not materially more onerous, taken as a whole, than the terms of this
Agreement and the other Loan Documents, and (vi) the Borrowing Base is adjusted
as contemplated by Section 2.07(f) and the Borrower makes any prepayment
required under Section 3.04(c)(iii).
 
(g)           Permitted Refinancing Debt.”
 
2.6             Amendment to Section 9.04.  Section 9.04 is hereby amended by:
 
(a)           Deleting its title in its entirety and replacing it with the
following:
 
“Dividends, Distributions and Redemptions; Repayment of Senior Notes”
 
(b)           Numbering the current Section 9.04 Section 9.04(a), titling such
Section 9.04(a) “Restricted Payments” and adding the following as Section
9.04(b):
 
“(b)           Redemption of Senior Notes; Amendment of Senior Indentures  The
Borrower will not, and will not permit any Subsidiary to, prior to the date that
is ninety-one (91) days after the Maturity Date: (i) call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Senior Notes; provided that the
Borrower may prepay any Senior Notes and any premiums relating thereto with the
Net Cash Proceeds of any sale of Equity Interests (other than Disqualified
Capital Stock) of the Borrower or with the Net Cash Proceeds of Permitted
Refinancing Debt or (ii) amend, modify, waive or otherwise change, consent or
agree to any amendment, supplement, modification, waiver or other change to, any
of the terms of the Senior Notes or any Senior Indenture if (A) the effect
thereof would be to shorten its maturity or average life or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon, or (B) such action requires the payment of a
consent fee (howsoever described) if the payment of such consent fee would have
the pro forma effect of causing a Default under Section 9.01 hereof, provided
that the foregoing shall not prohibit the execution of supplemental indentures
to add guarantors if required by the terms of any Senior Indenture provided such
Person complies with Section 8.14(b).”
 
Legacy First Amendment
 
4

--------------------------------------------------------------------------------

 
 
2.7             Amendment to Section 10.02(c).  Section 10.02(c) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
 
“(c)           All proceeds realized from the liquidation or other disposition
of collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:  first, to reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Notes; third, to fees; fourth,
pro rata to principal outstanding on the Notes and Indebtedness referred to in
clauses (b) and (d) of the definition of Indebtedness owing to a Lender or an
Affiliate of a Lender; fifth, to any other Indebtedness; sixth, to serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure; and
any excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.”
 
2.8             Amendment to Section 12.02(b)(vi).  Section 12.02(b)(vi) is
hereby amended by deleting such Section in its entirety and replacing it with
the following:
 
“(vi) waive or amend Section 4.04, Section 6.01 or Section 8.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material
Domestic Subsidiary” or “Subsidiary”, without the written consent of each
Lender,”
 
2.9             Amendment to Section 12.02(b)(viii).  Section 12.02(b)(viii) is
hereby amended by deleting such Section in its entirety and replacing it with
the following:
 
“waive or amend clause (b) of the definition of Indebtedness, Section 10.02(c),
Section 12.14, any of the provisions of this Section 12.02(b) or the definition
of “Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender and the consent of each Person that is adversely affected thereby and a
party to a Swap Agreement secured by the Security Instruments which is not a
Lender (or an Affiliate of a Lender) at the time of such waiver or amendment;”
 
2.10             Amendment to Section 12.14.  Section 12.14 is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“Section 12.14                                           Collateral Matters;
Swap Agreements.  The benefit of the Security Instruments and of the provisions
of this Agreement relating to any collateral securing the Indebtedness shall
also extend to and be available to those Lenders or their Affiliates which are
counterparties to any Swap Agreement with the Borrower or any of its
Subsidiaries, and those counterparties to any Swap Agreement with the Borrower
or any of its Subsidiaries which were Lenders (or Affiliates of a Lender) when
they entered into such Swap Agreement but are no longer Lenders (or Affiliates
of a Lender), in each case on a pro rata basis in respect of any obligations of
the Borrower or any of its Subsidiaries which arise under any such Swap
Agreement with such Persons, including any Swap Agreements between such Persons
in existence prior to the date hereof.  In addition, it is understood and agreed
that (a) all Swap Agreements between the Lenders (as defined in the Existing
Credit Agreement) or their Affiliates and the Borrower or any of its
Subsidiaries entered into prior to March 27, 2009 shall be deemed Swap
Agreements hereunder and (b) the benefit of the Security Instruments and the
provisions of this Agreement relating to any collateral securing the
Indebtedness shall also extend to and be available to such Lenders or their
Affiliates as provided herein and in the Security Instruments notwithstanding
that any such Lender (as defined in the Existing Credit Agreement) is not a
Lender hereunder.  Except as set forth in Section 12.02(b)(viii), no Lender, any
Lender (as defined in the Existing Credit Agreement) or any of their Affiliates
shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Swap Agreements.”
 
Legacy First Amendment
 
5

--------------------------------------------------------------------------------

 
 
Section 3. Borrowing Base.  For the period from and including the First
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $410,000,000.  Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c) or
Section 9.12(d) of the Credit Agreement.
 
Section 4. Assignments, New Lenders and Reallocation of Commitments and
Loans.  The Lenders have agreed among themselves, in consultation with the
Borrower, to reallocate their respective Maximum Credit Amounts and Commitments
and to, among other things, allow UBS AG, Stamford Branch and Crédit Agricole
Corporate and Investment Bank to become a party to the Credit Agreement as a
Lender, (the “New Lenders”) by acquiring an interest in the total Maximum Credit
Amounts and Commitments.  The Administrative Agent and the Borrower hereby
consent to such reallocation and the New Lenders’ acquisition of an interest in
the Maximum Credit Amounts and Commitments and the other Lenders’ assignments of
their Commitments.  On the First Amendment Effective Date and after giving
effect to such reallocations, the Maximum Credit Amounts and Commitment of each
Lender shall be as set forth on Annex I of this First Amendment which Annex I
supersedes and replaces the Annex I to the Credit Agreement.  With respect to
such reallocation, the New Lenders shall be deemed to have acquired the Maximum
Credit Amounts and Commitments allocated to each of them from each of the other
Lenders pursuant to the terms of the Assignment and Assumption Agreement
attached as Exhibit D to the Credit Agreement as if the New Lenders and the
other Lenders had executed an Assignment and Assumption Agreement with respect
to such allocation.
 
Section 5. Conditions Precedent.  The effectiveness of this First Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 5, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
5.1             First Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this First Amendment duly executed and
delivered by each of the Administrative Agent, the Majority Lenders, the
Borrower and the Guarantors.
 
Legacy First Amendment
 
6

--------------------------------------------------------------------------------

 
 
5.2             No Default.  As of the date of the execution and delivery of
this First Amendment no Default or Event of Default shall have occurred and be
continuing.
 
5.3             Payment of Amendment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender executing and delivering
this First Amendment on or before the First Amendment Effective Date a fee equal
to 0.50% of  such Lender’s pro rata share in the increase of the Borrowing Base
from $340,000,000 to $410,000,000.
 
5.4             Fees and Expenses.  The Administrative Agent shall have received
all fees and other amounts due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower (including, without limitation, the fees and expenses of
Vinson & Elkins L.L.P., counsel to the Administrative Agent).
 
Section 6. Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this First
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the date hereof (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this First Amendment and to the transactions contemplated
hereby, no Defaults exist under the Loan Documents or will exist under the Loan
Documents.
 
Section 7. Miscellaneous.
 
7.1             Confirmation.  The provisions of the Credit Agreement (as
amended by this First Amendment) and the other Loan Documents shall remain in
full force and effect in accordance with their terms following the effectiveness
of this First Amendment.
 
7.2             Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (a) acknowledges the terms of this First Amendment, (b)
ratifies and affirms its obligations under the Guaranty Agreement and the other
Security Instruments to which it is a party, (c) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other
Security Instruments to which it is a party and (d) agrees that its guarantee
under the Guaranty Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.
 
7.3             Counterparts.  This First Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.
 
7.4             No Oral Agreement.  THIS WRITTEN FIRST AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
7.5             Governing Law.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
Legacy First Amendment
 
7

--------------------------------------------------------------------------------

 
 
7.6             Lender Consent.  Each Lender hereby consents to the amendments
to the Security Instruments necessary to comply with the amendments herein.
 
Legacy First Amendment
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.
 

BORROWER: LEGACY RESERVES LP             By:  Legacy Reserves GP, LLC,       its
general partner           
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and       Secretary   

 

GUARANTORS: LEGACY RESERVES OPERATING LP             By:  Legacy Reserves
Operating GP LLC,       its general partner           
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and       Secretary   

 

  LEGACY RESERVES OPERATING GP LLC          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett      
President, Chief Financial Officer and
      Secretary   

 

  LEGACY RESERVES SERVICES, INC.          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and       Secretary   

 
Legacy First Amendment Signature Page
1

--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT: BNP PARIBAS,     as Administrative Agent and Lender       
   
 
By:
/s/ Betsy Jocher       Betsy Jocher       Director  

       
 
By:
/s/ Edward Pak       Edward Pak       Vice President          

 
Legacy First Amendment Signature Page
2

--------------------------------------------------------------------------------

 
 

LENDERS: COMPASS BANK          
 
By:
/s/ Kathleen J. Bowen       Kathleen J. Bowen       Senior Vice President       
   

 
Legacy First Amendment Signature Page
3

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, N.A.          
 
By:
/s/ Charles D. Kirkham       Charles D. Kirkham       Senior Vice President    
     

 
Legacy First Amendment Signature Page
4

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA MERRILL LYNCH          
 
By:
/s/ Jeffrey H. Rathkamp       Jeffrey H. Rathkamp       Managing Director      
   

 
Legacy First Amendment Signature Page
5

--------------------------------------------------------------------------------

 
 

  ROYAL BANK OF CANADA          
 
By:
/s/ Don J. McKinnerney       Don J. McKinnerney       Authorized Signatory      
   

 
Legacy First Amendment Signature Page
6

--------------------------------------------------------------------------------

 
 

  THE BANK OF NOVA SCOTIA          
 
By:
/s/ David G. Mills       David G. Mills       Managing Director          

 
Legacy First Amendment Signature Page
7

--------------------------------------------------------------------------------

 
 

  U.S. BANK NATIONAL ASSOCIATION          
 
By:
/s/ Bruce Hernandez       Bruce Hernandez       Authorized Signatory          

 
Legacy First Amendment Signature Page
8

--------------------------------------------------------------------------------

 
 

  UBS AG, Stamford Branch          
 
By:
/s/ Irja R. Otsa       Irja R. Otsa       Associate Director          

 
By:
/s/ Mary E. Evans       Mary E. Evans       Associate Director          

 
Legacy First Amendment Signature Page
9

--------------------------------------------------------------------------------

 
 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK          
 
By:
/s/ Tom Byargeon       Tom Byargeon       Managing Director          

 
By:
/s/ Sharada Manne       Sharada Manne       Director          

 
Legacy First Amendment Signature Page
10

--------------------------------------------------------------------------------

 
 

  KEYBANK NA          
 
By:
/s/ Todd Coker       Todd Coker       Vice President          

 
Legacy First Amendment Signature Page
11

--------------------------------------------------------------------------------

 
 

  WEST TEXAS NATIONAL BANK          
 
By:
/s/ Chris L. Whigham       Chris L. Whigham       Senior Vice President        
 

 
Legacy First Amendment Signature Page
12

--------------------------------------------------------------------------------

 
 
ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
 
Aggregate Maximum Credit Amounts
 
Name of Lender
Applicable Percentage
Maximum Credit Amount
BNP Paribas
14.8780%
$89,268,293
Compass Bank
12.1951%
$73,170,732
Wells Fargo Bank, N.A.
12.1951%
$73,170,732
Bank of America Merrill Lynch
10.2440%
$61,463,415
Royal Bank of Canada
8.5366%
$51,219,512
The Bank of Nova Scotia
8.5366%
$51,219,512
U.S. Bank National Association
8.5366%
$51,219,512
UBS AG, Stamford Branch
8.5366%
$51,219,512
Crédit Agricole Corporate and Investment Bank
8.5366%
$51,219,512
KeyBank N.A.
6.0975%
$36,585,366
West Texas National Bank
1.7073%
$10,243,902
 
TOTAL
 
100.0000%
 
$600,000,000.00

 
Legacy First Amendment Annex I
1

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 